Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 9/21/2021 has been entered. Claims 1-7, 9-24 and 26-29 remain pending in the application.  Claims 30-31 are new. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 6/21/2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 17, 19-20, 23-24 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0150863 to Wise.
Regarding claim 1, Wise discloses a medical assembly (device 100, see Fig. 1A) comprising: 
a flexible catheter (tubular member 110, is flexible, see paragraph 205) configured to be disposed within a hollow anatomical structure of a patient (vaginal cavity or rectal cavity, paragraph 186) wherein an inner wall of the flexible catheter defines a lumen (see Fig. 1A) having a lumen cross-sectional dimension and a distal opening of the lumen (first open end 112), and wherein the lumen is configured to contain a volume of medical adhesive (pharmaceutical composition 102, which can be a mucoadhesive or 
a shaft (applicator member 20) defining a shaft cross-sectional dimension smaller than the lumen cross-sectional dimension of at least a portion of the lumen (see Fig. 1A and paragraph 185), wherein the shaft (applicator member 20) defines a distal surface (distal surface of tip 22) configured to contact the medical adhesive (pharmaceutical composition 102) in the lumen of the flexible catheter (tubular member 110) (see Fig. 1A), and wherein advancement of the shaft  (applicator member 20) through at least a portion of the lumen and contact of at least a portion of the shaft  (applicator member 20) with the inner wall (see Fig. 1A) causes the distal surface of the shaft (distal surface of tip 22 of applicator member 20) to apply pressure to the medical adhesive (distal surface of tip 22) which forces at least a portion of the volume of medical adhesive (distal surface of tip 22) out of the distal opening of the lumen (compare Figs. 1A and 1B).
Regarding claim 2, Wise discloses the claimed invention as discussed above concerning claim 1, and Wise further discloses that the volume of medical adhesive (pharmaceutical composition 102) pre-filled within the lumen of the flexible catheter (tubular member 110) (paragraph 208).
Regarding claim 3, Wise discloses the claimed invention as discussed above concerning claim 1, and Wise further discloses that the shaft (applicator member 20) cross- sectional dimension is sized to be less than the lumen cross-sectional dimension of the lumen and prevent the volume of medical adhesive (pharmaceutical composition 102) from flowing between the shaft and a wall (inner wall) of the flexible catheter (tubular member 110) (see Figs. 1A-1B).
Regarding claim 6, Wise discloses the claimed invention as discussed above concerning claim 1, and Wise further discloses a pre- filled cartridge (formed by encapsulating layers 420 and 430; see Fig. 4) filled with the volume of the medical adhesive (pharmaceutical composition 402, which corresponds to pharmaceutical composition 102), wherein the pre-filled cartridge is configured to be inserted into the lumen (paragraph 189).
Regarding claim 7,
Regarding claim 17, Wise discloses the claimed invention as discussed above concerning claim 1, and the Examiner is of the position that the medical adhesive has a viscosity between approximately 8,000 centipoise (cps) and 12,000 cps (the Examiner notes that the medical adhesive is not positively recited in claim 1, from which claim 17 depends, and therefore, Wise is considered to disclose the limitation of claim 17, which is directed to a further limitation of an element that is not positively recited in the claims). 
Regarding claim 31, Wise discloses the claimed invention as discussed above concerning claim 1, and Wise further discloses that the flexible catheter (tubular member 110) comprises one of a flap or a breakable cover (layer 420) configured to cover a distal end of the flexible catheter (end at first open end 112 of tubular member 110), wherein the pressure applied to the medical adhesive (pharmaceutical composition 402, which corresponds to pharmaceutical composition 102) forces the flap or breakable cover open to enable at least the portion of the volume of medical adhesive out of the distal opening of the lumen (paragraph 189).

Regarding claim 19, Wise discloses a method comprising: 
navigating a distal end (end at first open end 112) of a flexible catheter (tubular member 110, is flexible, see paragraph 205) to a target location within a hollow anatomical structure of a patient (vaginal cavity or rectal cavity, paragraph 186), wherein an inner wall of the flexible catheter (tubular member 110) defines a lumen having a lumen cross-sectional dimension (see Fig. 1A), and a distal opening of the lumen (opening of the first open end 112), and wherein the lumen is configured to contain a volume of medical adhesive (pharmaceutical composition 102, which can be a mucoadhesive or bioadhesive, see paragraphs 103-104 and 130-131 – and Examiner also notes that this is not a positive recitation of the medical adhesive); and 
advancing a shaft (applicator member 20) through at least a portion of the lumen (see Figs. 1A and 1B), wherein the shaft (applicator member 20) defines a distal surface (distal surface of tip 22) configured to contact the medical adhesive (pharmaceutical composition 102) in the lumen of the flexible catheter (tubular member 110), and wherein advancement of the shaft (applicator member 20) through at least a portion of the lumen and contact of at least a portion of the shaft (applicator member 20) with the inner wall (see Fig. 1A) causes the distal surface of the shaft (distal surface of tip 22 of applicator member 
Regarding claim 20, Wise discloses the claimed invention as discussed above concerning claim 19, and Wise further discloses that the lumen of the flexible catheter (tubular member 110) is pre- filled with the volume of the medical adhesive (pharmaceutical composition 102) prior to navigating the distal end of the flexible catheter (end at first open end 112 of tubular member 110) to the target location (paragraph 208).
Regarding claim 23, Wise discloses the claimed invention as discussed above concerning claim 19, and Wise further discloses inserting a pre- filled (paragraph 208) cartridge (formed by encapsulating layers 420 and 430; see Fig. 4) filled with the volume of the medical adhesive (pharmaceutical composition 402, which corresponds to pharmaceutical composition 102) into the lumen of the flexible catheter (tubular member 110).
Regarding claim 24, Wise discloses the claimed invention as discussed above concerning claim 23, and Wise further discloses advancing the shaft (applicator member 20) through at least the portion of the lumen comprises advancing the shaft (applicator member 20) through a proximal portion of the pre-filled cartridge (layer 430) to force at least a portion of the medical adhesive (pharmaceutical composition 402, which corresponds to pharmaceutical composition 102) out of a distal end of the pre-filled cartridge (at layer 420) and out of the distal opening (opening of the first open end 112) of the lumen of the flexible catheter (tubular member 110) (paragraph 189).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise, in further view of U.S. Patent No. 10,512,753 to Nguyen. 
Regarding claim 14, Wise discloses the claimed invention as discussed above concerning claim 1, but Wise does not expressly state that the flexible catheter comprises a reinforced section comprising at least one of a coil or a braid within a wail of the flexible catheter.
Nguyen teaches a catheter shaft (shaft 200) having reinforced section comprising at least one of a coil or a braid within a wail of the flexible catheter (shaft 200 comprises a tubular inner polymeric layer 204, a coil layer 206, and a tubular outer polymeric layer 208; see Fig. 3A-3B), wherein the purpose of the coil is to achieve the desired combination of flexibility, profile, trackability, pushability and tensile strength of the catheter (col. 1, lines 19-22) in order to provide a “work horse" catheter, which allows users a higher degree of confidence when using it in a particular case, or in a series of cases (col. 11, lines 33- 36).
It would have been obvious to one of ordinary skill in the art before the effective Ming date of the present invention to have modified the catheter of the device of Wise to include a reinforced section comprising at least one of a coil or a braid within a wail of the flexible catheter, as taught by Nguyen, in order to achieve the desired combination of flexibility, profile, trackability, pushability and tensile strength of the catheter (col. 1, lines 19-22 of Nguyen) in order to provide a “work horse” catheter, which allows users a higher degree of confidence when using it in a particular case, or in a series of cases. (col. 11, lines 33-36 of Nguyen).
Regarding claim 15, Wise discloses the claimed invention as discussed above concerning claim 1, but Wise does not expressly state that the flexible catheter comprises an echogenic portion at a distal portion of the flexible catheter.
Nguyen teaches a catheter shaft (shaft 200) having reinforced section comprising at least one of a coil or a braid within a wall of the flexible catheter (shaft 200) that comprises an echogenic portion (distal radiopaque marker 216) at a distal portion of the flexible catheter, that allows the distal end 203 of the composite shaft 200 to be visible by radiography (x-ray) or by fluoroscopy (col. 9, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the catheter of the device of Wise to include an echogenic portion at a distal portion of the flexible catheter, as taught by Nguyen, so that the distal end of the catheter can be visible by radiography (x-ray) or by fluoroscopy (col. 9, lines 9-12 of Nguyen).
Regarding claim 16, Wise discloses the claimed invention as discussed above concerning claim 1, but Wise does not expressly state that the flexible catheter comprises a polytetrafluoroethylene liner that defines the lumen.
Nguyen teaches a catheter shaft (shaft 200) having a polytetrafluoroethylene liner that defines the lumen (shaft 200 comprises a tubular inner polymeric layer 204, a coil layer 206, and a tubular outer polymeric layer 208, wherein the inner polymeric layer 204 is a lubricious or low-friction materials, such as PTFE; col. 6, lines 21-26 and 30-34), especially when the lumen of the catheter is to be used for the passage of a guidewire or of another medical shaft or elongate medical device, such as those devices used in embolic treatments, such as administration of a medical adhesive (embolic materials such as cyanoacrylate (e.g., N-butyl-2 cyanoacrylate) (col. 6, lines 37-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the catheter of the device of Wise to include an inner polymeric layer that is a lubricious or low-friction materials, such as PTFE, as taught by Nguyen, in order to provide an inner liner that is made from a lubricious or low-friction material (col. 6, lines 30-34 of Nguyen), such as administration of a medical adhesive (embolic materials such as cyanoacrylate (e.g., N-butyl-2 cyanoacrylate) (col. 6, lines 37-50 of Nguyen).
Regarding claim 29, Wise discloses a medical assembly (device 100, see Fig. 1A) comprising: 

	an inner wall of the flexible catheter defines a lumen (see Fig. 1A) having a lumen cross-sectional dimension and a distal opening of the lumen (first open end 112), and 
the lumen is configured to contain a volume of medical adhesive (pharmaceutical composition 102, which can be a mucoadhesive or bioadhesive, see paragraphs 103-104 and 130-131 – and Examiner also notes that this is not a positive recitation of the medical adhesive); and 
a shaft (applicator member 20) defining a shaft cross-sectional dimension smaller than the lumen cross-sectional dimension of at least a portion of the lumen (see Fig. 1A and paragraph 185), wherein the shaft (applicator member 20) defines a distal surface (distal surface of tip 22) configured to contact the medical adhesive (pharmaceutical composition 102) in the lumen of the flexible catheter (tubular member 110) (see Fig. 1A), and wherein advancement of the shaft  (applicator member 20) through at least a portion of the lumen and contact of at least a portion of the shaft  (applicator member 20) with the inner wall (see Fig. 1A) causes the distal surface of the shaft (distal surface of tip 22 of applicator member 20) to apply pressure to the medical adhesive (distal surface of tip 22) which forces at least a portion of the volume of medical adhesive (distal surface of tip 22) out of the distal opening of the lumen (compare Figs. 1A and 1B).
Wise does not expressly state that the lumen cross-sectional dimension comprises a diameter in a range of approximately 0.102 cm to approximately 0.254 cm; that the volume of the medical adhesive is within a range from approximately 1.0 mL to approximately 4.0 mL; or that the flexible catheter comprises a reinforced section comprising at least one of a coil or a braid within a wail of the flexible catheter.
Regarding the cross-sectional dimension comprising a range of approximately 0.102 cm to approximately 0.254 cm limitation, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Wise, to include a lumen cross-sectional dimension that comprises a diameter in a range of approximately 0.102 centimeters (cm) to approximately 0.254 cm, since it has been held that where the general conditions of a 
Regarding the volume of the medical adhesive is within a range from approximately 1.0 mL to approximately 4.0 mL limitation, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the volume of the medical adhesive to within a range from approximately 1.0 mL to approximately 4.0 mL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding the flexible catheter comprises a reinforced section comprising at least one of a coil or a braid within a wail of the flexible catheter limitation, Nguyen teaches a catheter shaft (shaft 200) having reinforced section comprising at least one of a coil or a braid within a wall of the flexible catheter (shaft 200 comprises a tubular inner polymeric layer 204, a coil layer 206, and a tubular outer polymeric layer 208; see Fig. 3A-3B), wherein the purpose of the coil is to achieve the desired combination of flexibility, profile, trackability, pushability and tensile strength of the catheter (col. 1, lines 19-22) in order to provide a “work horse" catheter, which allows users a higher degree of confidence when using it in a particular case, or in a series of cases. (col. 11, lines 33-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the catheter of the device of Wise to include a reinforced section comprising at least one of a coil or a braid within a wail of the flexible catheter, as taught by Nguyen, in order to achieve the desired combination of flexibility, profile, trackability, pushability and tensile strength of the catheter (col. 1, lines 19-22 of Nguyen) in order to provide a "work horse" catheter, which allows users a higher degree of confidence when using it in a particular case, or in a series of cases (col. 11, lines 33-36 of Nguyen).

Claims 12-13, 17-18, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise.
Regarding claims 12-13, Wise discloses the claimed invention as discussed above concerning claim 1, but Wise does not expressly state that the lumen cross-sectional dimension comprises a  
Nonetheless, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Wise to include a lumen cross-sectional dimension that comprises a diameter in a range of approximately 0.102 centimeters (cm) to approximately 0.254 cm, as recited in claim 12; or that an external diameter of the flexible catheter is in a range of approximately 0.114 cm to approximately 0.292 cm, as recited in claim 13, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1). 
Regarding claim 17, Wise discloses the claimed invention as discussed above concerning claim 1, the Examiner is of the position that the medical adhesive has a viscosity between approximately 8,000 centipoise (cps) and 12,000 cps (the Examiner notes that the medical adhesive is not positively recited in claim 1, from which claim 17 depends, and therefore, Wise is considered to disclose the limitation of claim 17, which is directed to a further limitation of an element that is not positively recited in the claims).
Nonetheless, even if Wise does not disclose that the medical adhesive has a viscosity between approximately 8,000 centipoise (cps) and 12,000 cps, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the viscosity of the medical adhesive of the device of Wise to be between approximately 8,000 centipoise (cps) and 12,000 cps, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).
Regarding claim 18, Wise discloses the claimed invention as discussed above concerning claim 1, but Wise does not expressly state that the volume of the medical adhesive is within a range from approximately 1.0 mL to approximately 4.0 mL.
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the volume of the medical adhesive to within a range from approximately 1.0 mL to approximately 4.0 mL, since it has been held 
Regarding claim 26, Wise discloses the claimed invention as discussed above concerning claim 19, but Wise does not expressly state that the lumen cross-sectional dimension comprises a diameter in a range of approximately 0.102 centimeters (cm) to approximately 0.254 cm, as recited in claim 26.
Nonetheless, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Wise to include a lumen cross-sectional dimension that comprises a diameter in a range of approximately 0.102 centimeters (cm) to approximately 0.254 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1). 
Regarding claim 28, Wise discloses the claimed invention as discussed above concerning claim 19, but Wise does not expressly state that that the volume of the medical adhesive is within a range from approximately 1.0 mL to approximately 4.0 mL.
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the volume of the medical adhesive to within a range from approximately 1.0 mL to approximately 4.0 mL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).

Allowable Subject Matter
Claims 4-5, 9-11, 21-22, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims submitted 9/21/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/AMBER R STILES/Primary Examiner, Art Unit 3783